Title: To John Adams from John Quincy Adams, 27 August 1795
From: Adams, John Quincy
To: Adams, John



My dear Sir.
The Hague August 27. 1795.

The bearer of this Letter Mr: Montfort is a clergyman who being compelled to leave his Country, has for some time past found a refuge in this; but is at present obliged also to retire from hence. He has some expectation of going to America; and being unacquainted with the Language and altogether unknown there, he has requested some Letter that should bear testimony in his behalf. Without having had any further than a slight acquaintance with him; I can only say that as far as any thing I know or have heard of him, his conduct here has been irreproachable and his character respectable.
His misfortunes and his situation recommend him to the good offices of humanity. If you can serve him by making known to him any source of employment for which he is qualified, and that can afford means of subsistence, it will be a great benefit to him, and I believe an act of charity to an object deserving of it. Perhaps it would be more easy for some person of his own belief to assist him, and if you can recommend him to any Gentleman of that religion who may be able to serve him the purpose of benevolence will be answered.
I am with every sentiment of duty & affection / your Son.
